ALLOWABILITY NOTICE
This application is being examined under pre-AIA  first-to-invent provisions.
Reasons for allowance
11/11/2021 claims 2-3, 5-13, 15-21 and 23-26 are allowed as discussed in the 12/22/2021 Allowability Notice at p. 2.  (Claim 1 is canceled.)

Applicant's next filing
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The 4/23/2018 supplemental drawings previously were accepted.

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.

/G STEVEN VANNI/             Primary Examiner, Art Unit 1631